DETAILED ACTION

Claim Objections
Claim 1 is objected to because of the following informalities:  In line 6, please insert “and wherein” prior to “at least” replace “being” with “is”.  

Claim 6 is objected to because of the following informalities:  In line 1, please replace “comprise” with “comprises”.  

Claim 8 is objected to because of the following informalities:  In line 1, please replace “include” with “includes”.  

Claim 9 is objected to because of the following informalities:  In line 1, please replace “comprise” with “comprises”.  

Claim 10 is objected to because of the following informalities:  In line 1, please replace “filler component” with “one or more fillers” so that language is consistent with that recited in line 3 of the independent claim.

Claim 11 is objected to because of the following informalities:  Claim appears to depend from claim 10 rather than claim 9 because the term “processed biological material” is recited in claim 10.    

Claim 11 is objected to because of the following informalities:  In line 3, please replace “sources” with “components” so that language is consistent with that recited in line 4 of the independent claim.  
  
Claim 14 is objected to because of the following informalities:  In line 2, please insert “and wherein” prior to “the plastic”.  

Claim 14 is objected to because of the following informalities:  In line 3, please replace “being” with “is”.  

Claim 15 is objected to because of the following informalities:  In line 1, delete “plastic” since there is no description of a plastic composition in line 1 of the independent claim.  

Claim 15 is objected to because of the following informalities:  In line 2, please replace “comprising at least one of:” with “is at least one of:”.  For instance, the molded plastic is a product that is a container.  Where the molded plastic is a product that comprises a container, it is unclear what unrecited item the product includes other than said container.

Claim 16 is objected to because of the following informalities:  Claim appears to depend from claim 15 rather than claim 14 since claim 15 is drawn to a molded plastic.

Claim 18 is objected to because of the following informalities:  Claim appears to depend from claim 17 rather than claim 15 because terms “top covering” and “body” are recited in claim 17 only.

Claim 19 is objected to because of the following informalities:  Claim appears to depend from claim 17 rather than claim 15 because terms “top covering” and “body” are recited in claim 17 only.

Claim 20 is objected to because of the following informalities:  Claim appears to depend from claim 17 rather than claim 15 because terms “top covering” and “body” are recited in claim 17 only.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
It is unclear in claim 1, line 4, what is meant by the phrase “including at least one of the one or more polymers or one or more additives or fillers” as pertains to the one or more biologically derived components.  It appears that claim intends to state that the one or more polymers or the one or more additives or fillers is biologically derived, in which case, claim may be rewritten to state this requirement clearly (i.e., “…wherein at least of the one or more polymers or the one or more additives or fillers is biologically derived).  In this case, claimed composition comprises only two components (polymer and additive or filler) rather than three components (polymer, additive or filler, and biologically derived component) or rather a multitude of components (the biologically derived component includes one or more polymers and/or one or more additives or fillers in addition to the one or more polymers and one or more additives or fillers already recited).  
Based on these observations, it is deemed that claims are indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
Dependent claims 2-20 are subsumed under the rejection.  


Claim 7 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  There is insufficient antecedent basis for the term “the natural biopolymer” in line 1 of claim.  





Claim 14 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim suffers the following inconsistencies:
(a)  Claim states that the plastic composition comprises at least one of: one or more nontoxic polymers, one or more nontoxic additives, or nontoxic fillers.  Use of the phrase “at least one of” would imply that the plastic composition need only contain a single component; for instance, the plastic composition comprises one nontoxic polymer only.  
(b)  Claim states that the plastic composition is derived in part from biological origins, but it is unclear from listed components how this requirement is satisfied.  
(c)  Claimed method is narrower in scope than the product formed by the method.  In line 4, the method comprises compounding a (one) nontoxic polymer, but in line 1, the plastic composition contains one or more nontoxic polymers.  
(d)  Claim recites the term “plastic composition” in line 1, claim states that the plastic composition is nontoxic in line 3, and claim recites the term “nontoxic plastic composition” in line 4.  Claim language may be streamlined to recite a method of making a nontoxic plastic composition, thus eliminating the need to state, “the plastic composition being nontoxic”.    
(e)  The description that the plastic composition is substantially free of endocrine disrupting compounds and is derived in part from biological origins in lines 5 and 6 is redundant.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yin (US 9,051,466).
Yin teaches a composition comprising polylactic acid and a filler made from crushed crop straw, wherein the crushed crop straw is a combination of wheat straw and corn stalk.  The composition may contain additional polycaprolactone or a polyhydroxyalkanoate as additives in addition to auxiliary components such as aluminate/titanate coupling agent, titanium dioxide colorant, and ethylene bisstearamide lubricant.  Inventive compositions are used to make dishware, containers, stationery, and bags.  

Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andersen et al. (US 5,580,624).
Examples 3 to 6 of Andersen et al. disclose a cup made from a comprising methyl hydroxyethylcellulose (polysaccharide), abaca fiber, and glass spheres.  




Claims 1-17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andersen et al. (US 5,738,921).
The invention of Andersen et al. is drawn to sealable container made from a matrix comprising an organic polymer binder selected from polysaccharides or proteins, an inorganic aggregate filler, and a fibrous material (claims 1 and 8-11).  The composition further comprises a synthetic polymer (claim 12).  One sealable container, shown in Figure 7, contains a body 12 and a top cover 14.  Another sealable container, shown in Figure 8, contains a body 12, a top cover 14, and connecting member 22 that joins the body and top cover together.  

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Andersen et al. (US 5,738,921) in view of Longstreth (US 6,561,374).
Andersen et al. displays only one structure for a sealable container in Figure 7.  However, a design change to produce a particular benefit is well within the level of skill of the routineer in the art.  One of ordinary skill in the art would have found it obvious from container shown in Longstreth to use a transparent lid (claim 3) so that a user of the container may observe the contents therein.
 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Andersen et al. (US 5,738,921) in view of Hadtke (US 4,844,263).
Andersen et al. displays only one structure for a sealable container in Figure 7.  However, a design change to produce a particular benefit is well within the level of skill of the routineer in the art.  One of ordinary skill in the art would have found it obvious from containers shown in Hadtke discloses a container having a recess in the bottom of the body of the container and at top cover with a raised central portion so that the top covering lies at a depth within an underlying second container when the first container is stacked against the second container.  One of ordinary skill in the art would have found it obvious to modify the design of the container of Andersen et al. accordingly in order to stack containers without having them topple over.





Specification
The disclosure is objected to because of the description of drawings contain the following inconsistencies:
(a)  In paragraph [0074], reference numeral (18) is used to designate a “rim” (line 8) and an “inner perimeter” (line 9).  
(b)  In paragraph [0074], reference numeral (20) is used to designate a “container base” (line 4) and simply a “base” (line 9).  

(c)  In paragraph [0075], line 2, reference numeral (22) designates a “top rim”, however, in paragraph [0074], line 9, it is used to designate a “top of the midsection of the base”.
(d)  In paragraph [0075], line 12, reference numeral (22) designates an “interlocking rim”, however, in line 9, it is used to designate a “top of the midsection of the base”.
(e)  In paragraph [0075], line 13, reference numeral (24) follows “midsection” whereas in paragraph [0074], reference numeral (24) follows “bottom”.
(f)  In paragraph [0075], line 14, reference numeral (18) designates a “rim feature”, however, in paragraph [0074], line 8, it is used to designate a “rim”.

(g)  In paragraph [0076], line 1, reference numeral (22) designates a “top rim”, however, in paragraph [0074], line 9, it is used to designate a “top of the midsection of the base”.
(h)  In paragraph [0076], line 2, reference numeral (20) designates a “container”, however, in paragraph [0074], line 4, it is used to designate a “container base”.
(i)  In paragraph [0076], line 3, reference numeral (18) designates a “lid perimeter”, however, in paragraph [0074], it is used to designate a “rim” in line 8 and an “inner perimeter” in line 9.

(j)  In paragraph [0077], line 2, reference numeral (18) designates an “interlocking lid”, however, in paragraph [0074], it is used to designate a “rim” in line 8 and an “inner perimeter” in line 9.
(k)  In paragraph [0077], line 4, reference numeral (18) designates an “(parameter [sic] of the) lid”, however, in paragraph [0074], it is used to designate a “rim” in line 8 and an “inner perimeter” in line 9.

 (j)  In paragraph [0077], line 4, reference numeral (24) designates an “indentation”, however, in paragraph [0074], it is used to designate a “bottom of the midsection of the base”.
(k)  In paragraph [0077], line 6, reference numeral (26) follows “wall” whereas in paragraph [0076], line 5, reference numeral (26) follows “material”.
(k)  In paragraph [0077], line 6, reference numeral (28) follows “wall” whereas in paragraph [0076], line 5, reference numeral (28) follows “material”.

(l)  In paragraph [0078], line 3, reference numeral (14) designates “subtle indentation”, however in paragraph [0075], line 9, it is used to designate “slight indentation”.
(m)  In paragraph [0078], line 5 reference numeral (14) designates “indentation point”, however in paragraph [0075], line 9, it is used to designate “slight indentation”.
(m)  In paragraph [0078], line 7 reference numeral (28) designates “wall”, however in paragraph [0076], line 5, it is used to designate “thinner wall of material”.
(m)  In paragraph [0078], line 7 reference numeral (26) designates “upper (portion of the base)”, however in paragraph [0076], line 5, it is used to designate “thicker wall of material”.
(n)  In paragraph [0078], line 10, reference numeral (20) designates a “base”, however, in paragraph [0074], line 4, it is used to designate a “container base”.

(o)  In paragraph [0079], line 4, reference numeral (14) designates a “rim”, however, in paragraph [0075], line 9, it is used to designate a “slight indentation”.
(p)  In paragraph [0079], line 4, reference numeral (16) designates a “lip”, however, in paragraph [0075], line 10, it is used to designate a “protruding lip”.
(q)  In paragraph [0079], line 6, reference numeral (30) designates a “concaved indentation”, however, in paragraph [0076], line 8, it is used to designate a “concave indentation”.

Corrections of nomenclature are required.






Drawings
The drawings are objected to because of the following items:  
 (b)  Figures 3A through 3D depict reference numerals (14) and (16) which are not described in paragraph [0076].  
(c)  Figures 4A through 4D depict reference numerals (16) and (30) which are not described in paragraph [0077].    
(c)  Figures 5A and 5B depict reference numerals (16) and (30) which are not described in paragraph [0078].    
(d)  Paragraph [0074] describes reference numerals (10), (18), (20), (22), and (24) which are to be depicted in Figures 2 through 6B.  Reference numerals (18) and (22) are not shown in either of Figure 6A or 6B.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.






Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        June 2, 2022